[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              Aug. 13, 2009
                              No. 08-16177                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 08-00038-CR-T-24-MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ANTOINE WILBERT JEAN-LOUIS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 13, 2009)

Before BLACK, BARKETT and HILL, Circuit Judges.

PER CURIAM:

     Joseph C. Bodiford, appointed counsel for Antoine Wilbert Jean-Louis in
this direct criminal appeal, has filed a motion to withdraw on appeal, supported by

a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Jean-Louis’s convictions and

sentences are AFFIRMED.

      Nevertheless, we VACATE the judgment and commitment order due to a

clerical error and REMAND the case to the district court with instructions for it to

correct this order to reflect the correct period of supervised release announced at

sentencing – namely, eight years on Count 1 and three years on Count 2, to run

concurrently.




                                           2